                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

PRO VIDEO INSTRUMENTS, LLC,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-1823-Orl-31LRH

THOR FIBER, INC.,

                       Defendant.


                                              ORDER
       This matter comes before the Court without a hearing on the Motion to Exclude the Report

and Testimony of Eli Seggev (Doc. 67) filed by the Defendant, Thor Fiber, Inc. (henceforth, “Thor

Fiber), and the response in opposition (79) filed by the Plaintiff, Pro Video Instruments, LLC

(“PVI”).

       I.      Background

       PVI and Thor Fiber are competitors. Both sell electronic equipment used in the

processing and distribution of audio and visual signals.

       PVI is the registered owner of several federal trademarks, including three that are at issue

in this suit: the MINIMOD mark, the MICROMOD mark, and the VECOAX mark. The former

is directed to, inter alia, video processors and video transmission apparatus, while the latter pair

are directed to “RF tuning devices,” which are described as “modulators which distribute high

definition and standard definition video signals.” (Doc. 14 at 3). PVI has sold products bearing

the marks in interstate commerce for several years.
       Thor Fiber sells two products that purportedly compete with items bearing PVI’s

trademarks: the H-PCT-MOD (Encoder Modulator) and the HDCOAX. 1 The former purportedly

competes with the items bearing PVI’s MINIMOD and MICROMOD marks, while the latter

purportedly competes with the item bearing PVI’s VECOAX mark. PVI contends that Thor Fiber

is competing unfairly with its trademarked products.

       In its Amended Complaint (Doc. 26), which was filed in December of 2018, PVI asserts

three claims of federal trademark unfair competition pursuant to the Lanham Act, 15 U.S.C. §

1051 et seq. – one for each of the three marks (Counts I – III) – and one claim of tortious

interference with advantageous contractual relationship 2 (Count IV). In support of its first three

claims, PVI has advanced the expert report of Dr. Eli Seggev (“Seggev”) which is entitled “Study

of Likelihood of Confusion between Pro Video Instruments, LLC and Thor Fiber Modulators,

Inc.” (henceforth, the “Seggev Survey”) (Doc. 67-1). By way of the instant motion, Thor Fiber

seeks to exclude the Seggev Survey and Seggev’s accompanying testimony.

       II.       Legal Standards

                 A.    Expert Testimony

       The admission of expert testimony is governed by Federal Rule of Evidence 702, which

provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:

       1
          Unlike PVI’s products, Thor Fiber’s products do not bear their names, but they are
identified by some form of “H-PCT-MOD” and “HDCOAX” on Thor Fiber’s website. For
purposes of this memo, the Court assumes without deciding that product names, such as
“HDCOAX,” can cause confusion with recognized trademarks such as “VECOAX”.
       2
          In Count IV, PVI contends (1) that it had an exclusive manufacturing contract with a
particular company and (2) that Thor Fiber interfered with that contract by having the company
manufacture Thor Fiber’s competing products. (Doc. 26 at 11-12). The Seggev Survey is not
purported to address Count IV.



                                                -2-
       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Federal Rule of Evidence 702. “Expert testimony which does not relate to any issue in the case is

not relevant and, ergo, non-helpful.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579, 591, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). See also Rule 402, Fed. R. Evid. (“Irrelevant

evidence is not admissible.”). The proponent of the opinion testimony has the burden of

establishing each precondition to admissibility by a preponderance of the evidence. Rink v.

Cheminova, Inc., 400 F.3d 1286, 1292 (11th Cir. 2005).

               B.      Lanham Act Trademark Confusion

       The Lanham Act establishes a cause of action for unfair competition based on, inter alia,

“false designation of origin, false or misleading description of fact, or false or misleading

representation of fact, which is likely to cause confusion.” 15 U.S.C. § 1125(a). To prevail

under 15 U.S.C. § 1125(a), a plaintiff must show (1) that it had trademark rights in the mark or

name at issue and (2) that the other party had adopted a mark or name that was the same, or

confusingly similar to its mark, such that consumers were likely to confuse the two. Lone Star

Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 358 (11th Cir. 1997) (citing

Conagra, Inc. v. Singleton, 743 F.2d 1508, 1512 (11th Cir.1984)).

       Within this Circuit, courts generally examine seven factors in determining the likelihood of

confusion: “(1) the strength of the plaintiff’s mark; (2) the similarity between the plaintiff’s mark

and the allegedly infringing mark; (3) the similarity between the products and services offered by



                                                 -3-
the plaintiff and defendant; (4) the similarity of the sales methods; (5) the similarity of advertising

methods; (6) the defendant’s intent, e.g., does the defendant hope to gain competitive advantage

by associating his product with the plaintiff’s established mark; and (7) actual confusion.”

Alliance Metals, Inc., of Atlanta v. Hinely Indus., Inc., 222 F.3d 895, 907 (11th Cir.2000). The

most persuasive evidence in assessing the likelihood of confusion is proof of actual confusion.

Id. “The court does not have to consider all of these factors in every case and in some cases,

‘new’ factors may merit consideration.” Swatch Watch, S.A. v. Taxor, Inc., 785 F.2d 956, 958

(11th Cir.1986).

       III.     Analysis

       According to his report, Seggev 3 was retained by PVI “to conduct a consumer survey … to

determine whether there is evidence of confusion between its TV modulator and the modulator

marketed by Thor Fiber.” (Doc. 67-1 at 3). To accomplish this, Seggev used pictures of three

products: one apparently from PVI, one apparently from Thor Fiber, and one control product from

a third party. 4 (Doc. 67-1 at 9-11). Briefly described, each product is a small metal box with a

display screen, numerous buttons and lights bearing labels such as “Power” or “HDMI,” plus a

varying number of connectors jutting out of one or more sides of the box. (Doc. 67-1 at 11-13).

       As sold, and as potential customers would encounter them on the PVI or Thor Fiber

websites while shopping, the devices have identifying information. For example, the PVI

products have PVI’s name and the appropriate mark (“VECOAX,” etc.) emblazoned on them,

while the Thor Fiber products are adorned with a large “Thor Fiber” logo. (Doc. 67 at 10).



       3
          According to his resume, Seggev holds a Ph.D. in Marketing and Quantitative Methods.
(67-1 at 3).
       4
           Seggev did not identify the particular product in each photo.



                                                 -4-
However, Seggev removed such identifying information from his survey pictures, leaving only the

color schemes – primarily black and grey for the Thor Fiber and PVI product pictures and, for

some reason, green and yellow for the “control” product. (Doc. 67-1 at 9-11).

       Each survey subject was simultaneously shown the altered pictures of either (a) two of the

products at issue in this case or (b) one of plaintiff’s products and the control product. (Doc. 67-1

at 7-8). After examining the pictures, they were then asked (1) whether the products were made

by the same company; (2) whether they were made by companies with a sponsorship or approval

relationship; and (3) whether they were made by companies that were affiliated, associated, or

connected. (Doc. 67-1 at 8). Survey subjects who answered “yes” to any question were then

asked the reason for choosing that answer and not asked the remaining numbered questions.

(Doc. 67 at 8). According to the survey, 35 percent of the respondents shown the altered pictures

of the PVI and Thor Fiber products thought the items were made by the same company, while

only 17 percent of the respondents thought this when presented with the altered pictures of PVI’s

item and the control item. (Doc. 67-1 at 13). 5 According to Seggev, this is a statistically

significant difference. (Doc. 67-1 at 13).

       PVI contends the Seggev Survey is admissible “because it will be helpful to the jury in

assessing the overall impression created by the parties’ uses of the marks as well as actual

confusion from that overall impression.” (Doc. 79 at 2). But the Seggev Survey does not

include any of the marks at issue. Seggev removed those marks from the pictures of the PVI

products and did not include the Thor Fiber product names/marks in the pictures examined by the

respondents. Thus there is no possible way for the survey “to assess the overall impression



       5
        The most common explanation given for determining the PVI and Thor Fiber items were
made by the same company was that they had similar appearances. (Doc. 67-1 at 14).



                                                -5-
created by the parties’ use of the marks.” Nor can the survey assess “actual confusion,” as it does

not even present the items as they are actually sold – i.e., with the parties’ identifying information

included. Moreover, according to PVI’s tortious interference claim, the same third party did the

manufacturing of both sets of items, suggesting another reason (besides their essentially identical

functions) the underlying products have similar appearances – especially when, as black and grey

products, they are compared to a green and yellow product. (Doc. 26 at 11-12).

       PVI has not met its burden of demonstrating that the Seggev Survey would be helpful to

the jury. Accordingly, it is hereby

       ORDERED that the Motion to Exclude the Report and Testimony of Eli Seggev (Doc. 67)

is GRANTED, and the Seggev Survey will be excluded.

                       DONE and ORDERED in Chambers, Orlando, Florida on March 30, 2020.




                                                 -6-
